DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         KENNETH CARL GUY,
                             Appellant,

                                    v.

                   PLAZA HOME MORTGAGE, INC.,
                            Appellee.

                             No. 4D17-3335

                             [April 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE16-
022826.

   Kenneth Carl Guy, Fort Lauderdale, pro se.

   Laura H. Howard of The Solomon Law Group, P.A., Tampa, for appellee.


               ON MOTION TO CORRECT THE RECORD

PER CURIAM.

   In this appeal from a foreclosure judgment, the pro se appellant moves
to correct the record, asserting that the final judgment of foreclosure’s
electronic date and time stamp precedes the actual time of entry of the
judgment. While we deny relief, we write to disapprove of a practice in the
Broward County Clerk’s office.

    The record in this case contains a summary final judgment. The
summary judgment hearing was held on September 27, 2017, at 1:30
p.m., but the judgment’s electronic stamp indicates that it was filed with
the Broward County Clerk on September 27, 2017, at 8:35 a.m., nearly
five hours earlier.

    Appellee and the Broward County Clerk both filed responses to
appellant’s motion. The Clerk’s response states that the time stamp
reflects the time of day that the Clerk scanned the document for processing
to the electronic case management system. The Clerk does not explain
why the scanning would precede the entry of the judgment.

    Appellee’s response indicates that counsel for appellee spoke to
personnel in the Broward County Clerk’s Foreclosure Department, who
explained that the Clerk’s office usually does not receive dispositions on
the date of their entry. Accordingly, when the Clerk’s office receives the
disposition, it changes the date of filing to coincide with the date of entry
of the final judgment. In other words, the date is backdated, but the time
reflects the actual time of scanning, resulting in an electronic stamp that
appears to precede the actual entry of the judgment.

   We write to express our disapproval of the practice of the backdating of
judgments for docketing purposes. It can cause, at best, confusion, and
at worst, a loss of appellate rights. Rendition of an order occurs “when a
signed, written order is filed with the clerk of the lower tribunal.” Fla. R.
App. P. 9.020(i). Thus, the date that the clerk’s office receives an order or
judgment is the date of rendition.

   The time for appeal runs from the date of rendition, not the date the
judgment is signed. See Fla. R. App. P. 9.110(b). By backdating the
electronic filing stamp, the clerk changes the rendition date, possibly to
the prejudice of an appellant.

    In this case, appellant’s appellate rights were not affected, and so his
January 9, 2018, motion to correct the record is denied as to issues I and
IV regarding the backdating of court orders. We nevertheless disapprove
of this practice as it is inconsistent with the appellate rules.

WARNER, GROSS and LEVINE, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2